Title: To James Madison from George W. Erving, 30 April 1803 (Abstract)
From: Erving, George W.
To: Madison, James


30 April 1803, London. No. 18. “I had the honor to address you in No. 12. of Jany 1st. upon several points relating to our Claims, & have now the satisfaction of confirming the assurances which I then gave, of the successful progress, and probable speedy termination of this Business.
“By the enclosed List you will be pleased to observe, that we have very considerably reduced the Number of Cases pending before the high Court of Appeals, and besides these, there remains scarcely more than thirty to be considered by the Board. It being understood that the Lords of Appeal will consent to hear all the Treaty Cases … as soon as they can be made ready, I have taken every possible means to have them immediately prepared for hearing, and doubt not of being able to procure Decrees in time to lay them before the Commissioners previous to the 15th. of July; But if … one or two should then be undecided, the Board will doubtless consent to consider and refer them for Report de Bene Esse.”
Derives from these circumstances “the most sanguine confidence” that the commissioners will terminate in August or September at farthest. “It is scarcely possible to do justice to the great Zeal and Exertions of Mr. Pinkney who has thus expedited our Business in a manner not to have been expected. A very important omission in the Convention, had given rise to a difference of Opinion at the Board, as to whether Interest should be allowed on our Claims during the time in which its functions were suspended; this has delayed the execution of Awards: but tho there was no specific provision in the Convention to this Effect, yet Mr. Pinkney found in the spirit of the Instrument, that the powers of the Commissioners were adequate to the purpose of making such allowance; his decision and firmness upon this subject (probably somewhat assisted by the Circumstances of the Times) has finally succeeded; and the Board is now executing Awards: the difference of Interest thus obtained may be estimated on the Mass of our Claims at about 100,000£ Sterling. Mr Pinkney’s argument upon this occasion may be interesting & I therefore take the liberty of enclosing a Copy herewith.
“The Form of the Award has been lately much simplyfied, which … must facilitate the transfer, and consequently raise the value of the Instruments. It is probable also that the Mode of assigning to the British Government our Claims upon the Captors, will be advantageously altered; instead of an assignment on each seperate Award, a single Instrument, and referring to a Schedule is proposed; this Schedule is to contain the particulars of the Awards relating to which, Claims upon the Captors are to be assigned.”
Estimates the gross amount of the awards at about £1 million sterling. Will transmit the proper lists as soon as they are completed. “Finding that the Claimants generally are not ⟨w⟩ell informed of the Nature and course of the Business here, of the Duties of the public Agent, and very many, not even of the terms of the Convention, I have thought it proper to send to them a Circular Letter, a copy of which I take the liberty of enclosing.”
 

   
   RC and enclosures (DNA: RG 59, CD, London, vol. 8). RC 3 pp. In a clerk’s hand, signed by Erving. Docketed by Wagner as received 11 July. Enclosures (docketed by Wagner) are a “List of Treaty Cases pending” with comments on the status of the cases (2 pp.); an extract from the proceedings of the commissioners giving William Pinkney’s arguments in favor of interest payments on U.S. claims (11 pp.); and a printed circular to claimants containing instructions on how to proceed in obtaining any funds awarded to them (1 p.).



   
   De bene esse: “to be accepted or allowed for the present but on fuller examination to be allowed or disallowed according to its own nature” (OEDOxford English Dictionary.).



   
   A full transcription of this document has been added to the digital edition.

